EXHIBIT 10.3
AMENDMENT NO. 4 TO
STOCKHOLDER RIGHTS AGREEMENT
     This Amendment No. 4 to Stockholder Rights Agreement (the “Amendment”),
dated as of January 18, 2011, by and between OXiGENE, Inc., a Delaware
corporation (the “Company”), and American Stock Transfer & Trust Company, LLC
(the “Rights Agent”), amends that certain Stockholder Rights Agreement, dated as
of March 24, 2005, as amended as of October 1, 2008, October 14, 2009 and March
10, 2010, between the Company and the Rights Agent (as so amended, the
“Agreement”).
     WHEREAS, the parties desire to amend the Agreement, pursuant to Section 27
thereof, in connection with the transactions described in those certain Warrant
Exchange Agreements by and among the Company and the investors named therein,
dated as of even date herewith (the “Warrant Exchange Agreements”).
     NOW THEREFORE, the parties hereby agree as follows:
     1. Definition of “Acquiring Person.” The definition of “Acquiring Person”
as set forth in Section 1(a) of the Agreement is hereby further amended by
adding the following to the end thereof:
     “Notwithstanding anything herein to the contrary, none of the persons
listed in the first paragraph (the “Investors”) of each Warrant Exchange
Agreement by and between the Company and each Investor, dated as of January 18,
2011 (collectively, the “Warrant Exchange Agreements”) shall be deemed to be an
Acquiring Person solely by virtue of the transactions contemplated by the
Warrant Exchange Agreements, including but not limited to, the acquisition of
Common Stock by the Investors pursuant to the Warrant Exchange Agreements.”

 



--------------------------------------------------------------------------------



 



     2. Definition of “Stock Acquisition Date.” The definition of “Stock
Acquisition Date” as set forth in Section 1(hh) of the Agreement is hereby
further amended by adding the following to the end thereof:
     “Notwithstanding anything herein to the contrary, the execution, delivery
and performance of the Warrant Exchange Agreements shall not be deemed, by
itself, to constitute or lead to a Stock Acquisition Date under this Agreement.”
     3. Definition of “Distribution Date.” The definition of “Distribution Date”
as set forth in Section 3(a) of the Agreement is hereby further amended by
adding the following to the end thereof:
     “Notwithstanding anything herein to the contrary, the execution, delivery
and performance of the Warrant Exchange Agreements shall not be deemed, by
itself, to constitute or lead to a Distribution Date under this Agreement.”
     4. Ratification. The parties hereby ratify and confirm in all respects the
Agreement, as amended by this Amendment.
     5. Governing Law. This Amendment shall be deemed to be a contract made
under the laws of the State of Delaware and for all purposes shall be governed
by and construed in accordance with the laws of such State applicable to
contracts to be made and performed entirely within such State.
     6. Counterparts. This Amendment may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 



--------------------------------------------------------------------------------



 



     7. Descriptive Headings. Descriptive headings of the several Sections of
this Amendment are inserted for convenience only and shall not control or affect
the meaning or construction of any of the provisions hereof.
[remainder left intentionally blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Fourth Amendment to
Stockholder Rights Agreement as of the date first stated above.

          OXiGENE, INC.
      By:           Peter Langecker, M.D., Ph.D.,
Chief Executive Officer              AMERICAN STOCK TRANSFER &
TRUST COMPANY, LLC
    By:           Paula Caroppoli, Vice President               

 